 


109 HR 35 IH: North Texas Mobility Improvement Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 35 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Burgess introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of Transportation to carry out a project to widen Interstate Route 35 East in Denton County, Texas. 
 
 
1.Short titleThis Act may be cited as the North Texas Mobility Improvement Act of 2005. 
2.High priority highway project, denton county, texas 
(a)Project authorizationThe Secretary of Transportation is authorized to carry out a project to widen from 4 to 6 lanes Interstate Route 35 East between Farm-to-Market Road 2181 and Lake Lewisville in Denton County, Texas. 
(b)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $5,000,000 for fiscal year 2006. 
(c)Treatment as high priority projectFunds made available to carry out this section shall be available for obligation in the same manner as if the funds were allocated to a State under section 117 of title 23, United States Code, except that the allocation percentages specified in subsection (b) of that section shall not apply. 
 
